This action is to recover damages for an alleged trespass. The answer set up, among other things, general denials and title in the defendants. The question of title was litigated and depended upon the construction of the first paragraph of' the will of Edward McVeigh. The language of that will might, by itself, seem uncertain. However, when it is studied in connection with the physical surroundings, conceded boundary lines, location of roads and structures, its meaning and the intention of the testator become clear without parol evidence of intention, which is disputed. Judgment dismissing the complaint affirmed, with costs. All concur.